Citation Nr: 0500448	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  03-01 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for acne 
vulgaris.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to March 
1944 and from March 1953 to March 1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Cleveland, Ohio, that denied the above claims.  After 
adjudication by the special processing unit at the Cleveland 
RO, the case was returned to the RO in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The appellant or the representative may request a different 
date for the hearing within 60 days from the date of the 
letter of notification of the time and place of the hearing, 
or not later than two weeks prior to the scheduled hearing 
date, whichever is earlier.  After this prescribed period has 
passed, or after one change in the hearing date is granted 
based on a request received during such period, the date of 
the hearing will become fixed.  After a hearing date has 
become fixed, an extension of 
time for appearance at a hearing will be granted only for 
good cause, with due consideration of the interests of other 
parties if a simultaneously contested claim is involved.  
38 C.F.R. § 20.702 (2004).

Review of the veteran's claim at this time would be 
premature.  By letter dated October 13, 2004, the veteran was 
informed that he was scheduled to appear at a Travel Board 
hearing at the Waco RO on November 17, 2004.  In a facsimile 
transmittal received on November 8, 2004, only nine days 
prior to the scheduled hearing, the veteran requested a 
postponement of his hearing.  The veteran's request for 
postponement, however, included the explanation that he 
needed more time to search for outstanding service records.  
The difficulty in obtaining necessary records is in fact a 
cited example of good cause for rescheduling a hearing.  
38 C.F.R.§ 20.702(c)(2).  The Board therefore finds that good 
cause has been shown, and the motion to reschedule is hereby 
granted. 

Accordingly, the case is hereby REMANDED for the following 
action:

After ensuring the contingency that 
gave rise to the request for 
postponement has been removed, schedule 
the veteran for a hearing at the RO 
before a Veterans Law Judge, in 
accordance with applicable law.  A copy 
of the notice scheduling the hearing 
should be placed in the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



